Citation Nr: 1024593	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  97-10 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an effective date prior to April 8, 1994, for the 
grant of service connection for a psychiatric disorder, on a 
basis other than clear and unmistakable error (CUE) in March 1958 
and November 1962 rating decisions denying service connection for 
psychiatric disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel




INTRODUCTION

The Veteran served on active duty from September 1957 to February 
1958.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2003, the Board issued a decision holding that there 
was no CUE in rating decisions issued in March 1958 and November 
1962 that denied service connection for psychiatric disability.  
This decision was affirmed by the United States Court of Appeals 
for Veterans Claims (Court) in May 2005.

In October 2005, the Board remanded this case with instructions 
that the RO or Appeals Management Center (AMC) properly notify 
the Veteran and his then-representative of the requirements to 
perfect an appeal with respect to the issue of entitlement to an 
effective date prior to April 8, 1994, for the grant of service 
connection for a psychiatric disorder on a basis other than CUE 
in March 1958 and November 1962 rating decisions.  The Board then 
noted that if the Veteran submitted a timely substantive appeal, 
the case should be returned to the Board for further appellate 
action.  The AMC issued a statement of the case in September 
2006.  The Veteran submitted a substantive appeal in October 
2006.  The case has since been returned to the Board for further 
appellate action.

The Board notes that the Veteran failed to report to the RO for 
Travel Board hearings scheduled in December 2008 and April 2010 
after being informed of the date, time and place of the hearings.  
His request for a Board hearing is therefore considered 
withdrawn.

A March 2010 report of contact reflects that the Veteran had not 
heard from his former attorney representative in five or six 
years, did not know his whereabouts, and did not wish to continue 
to be represented by the attorney.  The Board therefore observes 
that the Veteran is proceeding without a representative. 


FINDINGS OF FACT

1.  Service connection for psychiatric disability was denied in 
unappealed rating decisions in March 1958 and November 1962.

2.  A claim to reopen the claim for service connection for 
psychiatric disability was not received prior to April 8, 1994.

3.  The Veteran's claim for service connection for psychiatric 
disability was reopened on the basis of new and material 
evidence, other than service department records, that was 
received more than one year after the November 1962 rating 
decision.


CONCLUSION OF LAW

Entitlement to an effective date prior to April 8, 1994, for the 
grant of service connection for a psychiatric disorder, on a 
basis other than CUE in March 1958 and November 1962 rating 
decisions is not established.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.150, 3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an effective date earlier than April 8, 
1994, for service connection for a psychiatric disorder.  The 
Board will initially discuss certain preliminary matters and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letter and 
supplemental statement of the case mailed in July 2005.  Although 
the veteran was not provided all required notice before the 
initial adjudication of the claim, the Board finds that there is 
no prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim in September 2006.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided before the initial adjudication of the claim.

As explained below, a determination of the proper effective date 
for the award of service connection is based on when the claim 
for the benefit was received and when entitlement arose.  The 
record reflects that all evidence pertinent to when the Veteran's 
entitlement arose is already of record, as is the documentation 
constituting the Veteran's claim to reopen the previously denied 
claim for service connection which led to the grant of service 
connection.

The Veteran has not identified any outstanding evidence that 
could be obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO/AMC's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Analysis

Under the applicable criteria, the effective date of an award of 
disability compensation based on a claim reopened based on new 
and material evidence (other than service department records) 
received after a final disallowance shall be the date of receipt 
of the claim to reopen or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication or action from a claimant, which indicates 
intent to apply for one or more benefits under the laws 
administered by VA, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155.

Where evidence requested in connection with a claim to reopen is 
not furnished within 1 year after the date of request, the claim 
will be considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is received.  
Should the right to benefits be finally established, compensation 
shall not commence earlier than the date of filing of the new 
claim.  38 C.F.R. § 3.158.

The record shows that the Veteran's initial claim of entitlement 
to service connection for psychiatric disability was denied in a 
March 1958 rating decision on the basis that the Veteran had an 
emotional or developmental abnormality that was not a disability 
under the law.  He did not file an appeal.  In July 1962 he filed 
a claim for service connection for a gastric disorder resulting 
from a highly nervous state and depression.  The claim was denied 
in a November 1962 rating decision on the basis that the mental 
disorder diagnosed as emotional instability reaction in service 
and now diagnosed as anxiety reaction was deemed to be of pre-
service origin, regardless of the discrepancy in diagnosis.  He 
did not perfect an appeal of this decision.  Moreover, no 
pertinent evidence was received until more than one year after 
the Veteran was notified of the decision.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed 
claim, such as the Veteran's, may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

The Veteran submitted a written statement on April 8, 1994, 
seeking to reopen his previously disallowed claim of entitlement 
to service connection psychiatric disability.  By hearing officer 
decision of July 1996, the RO granted reopening of the claim on 
the basis of new and material evidence other than service 
department records, specifically citing to recent hearing 
testimony and newly submitted evidence.  The RO also granted 
service connection for psychiatric disability on the basis that 
the totality of the evidence now showed that a current 
psychiatric disability was present in service and did not pre-
exist service.  Service connection was granted effective April 8, 
1994.  

There was no correspondence from the Veteran or a representative 
added to the record between November 1962 and April 8, 1994, 
which could be construed as a claim to reopen his previously 
denied claim for service-connection for psychiatric disability.  
Documents dated in 1983 have been examined and do not communicate 
any such intent.  These reflect that the Veteran was seeking a 
copy of his records for either himself or his doctor.  The 
Veteran indicated he was requesting records in relation to his 
being denied entry into his local fire department due to 
disability.

Thus, there is nothing of record that can be construed as a claim 
to reopen the claim for service connection for psychiatric 
disability prior to April 8, 1994.  In particular, the Board 
notes that there is no VA or service department record dated 
subsequent to the prior denial and prior to April 8, 1994, that 
could be accepted as a claim to reopen under 38 C.F.R. § 3.157.  
Similarly, no evidence from a private physician, lay person, 
state or other institution that could be accepted as a claim 
under 38 C.F.R. § 3.157 was submitted after the prior denial and 
prior to April 8, 1994.

In reaching this decision, the Board has considered the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable to this claim.

Accordingly, an effective date earlier than April 8, 1994, for 
service connection for psychiatric disability is not warranted.


ORDER

Entitlement to an effective date prior to April 8, 1994, for the 
grant of service connection for a psychiatric disorder, on a 
basis other than CUE in March 1958 and November 1962 rating 
decisions denying service connection for psychiatric disability, 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


